Citation Nr: 1545309	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder rotator cuff and bursitis, to include as secondary to service connected status post bursitis and epicondylitis, right elbow. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to service connection for laryngitis and bronchitis.

4.  Entitlement to service connection for bilateral weakness of the peripheral vestibular system, to include as secondary to service connected tinnitus.

5.  Entitlement to an evaluation in excess of 10 percent disabling for status post bursitis and epicondylitis, right elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the claims file contained documents pertaining to individuals other than the Veteran who is the subject of the appeal, including a December 2010 VA examination report that was referenced in the March 2012 Board remand.  The misfiled documents have been removed from the claims file for association with the correct claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, multiple misfiled documents were found in the claims file and have been removed for association with the correct claims files.  One of the misfiled documents was a December 2010 VA medical examination.  With regard to the claim of entitlement to service connection for bilateral weakness of the peripheral vestibular system, to include as secondary to service connected tinnitus, a December 2012 Supplemental Statement of the Case (SSOC) indicates that all of the VA medical examination reports were reviewed.  However, it identifies an August 2010 VA medical examination specifically.  As such, it is unclear whether the RO relied upon the misfiled December 2010 VA medical examination report.  Therefore, on remand, the claims must be readjudicated without consideration of the misfiled documents.

Review of the claims file does not reveal an August 2010 VA medical examination report identified in the December 2012 SSOC.  As such, attempts must be made to obtain and associate with the claims file the August 2010 VA medical examination report.  38 C.F.R. § 3.159.

On a Substantive Appeal, on a VA Form 9, dated in September 2014, the Veteran requested a hearing before a member of the Board by live videoconference.  Although the Veteran indicated that the Substantive Appeal was in regard to a Statement of the Case regarding entitlement to service connection for right shoulder rotator cuff and bursitis as secondary to service connected status post bursitis and epicondylitis of the right elbow, the Veteran checked the box indicating that he wanted to appeal all of the issues listed on the SOC and any supplemental statements of the case that his local VA office sent him.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  Accordingly, the RO should undertake appropriate action to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file the August 2010 VA medical examination report referenced in the December 2012 SSOC.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a SSOC and an appropriate opportunity to respond.

3.  Thereafter, the Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  All correspondence pertaining to this matter should be associated with the electronic claim folders.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

